IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 461 WAL 2015
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
FRANK BOOKER,                                  :
                                               :
                     Petitioner                :


                                            ORDER



PER CURIAM

       AND NOW, this 8th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.



       Mr. Justice Eakin did not participate in the decision of this matter.

       Madame Justice Donohue and Mr. Justice Wecht did not participate in the

consideration or decision of this matter.